ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                              In re K.T., 2013 IL App (3d) 120969




Appellate Court            In re K.T., a Minor (The People of the State of Illinois, Petitioner-
Caption                    Appellee, v. Victoria S., Respondent-Appellant).



District & No.             Third District
                           Docket No. 3-12-0969


Filed                      June 7, 2013


Held                       In juvenile proceedings involving a child who was a member of the
(Note: This syllabus       Seminole Indian tribe, the trial court’s adjudication and dispositional
constitutes no part of     orders were reversed and the cause was remanded for a new hearing after
the opinion of the court   the Indian tribe is provided with notice pursuant to the federal Indian
but has been prepared      Child Welfare Act, since there was nothing in the record showing that the
by the Reporter of         tribe was given the notice required by the Act.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Peoria County, No. 12-JA-230; the
Review                     Hon. Mark E. Gilles, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Dana M. Kelly, of Peoria, for appellant.
Appeal
                           Jerry Brady, State’s Attorney, of Peoria (Richard T. Leonard, of State’s
                           Attorneys Appellate Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE LYTTON delivered the judgment of the court, with opinion.
                           Justices O’Brien and Schmidt concurred in the judgment and opinion.




                                            OPINION

¶1          Respondent is the mother of K.T. K.T. is a member of the Seminole Indian tribe. The
        State filed a juvenile petition alleging that K.T. was neglected because her environment was
        injurious to her welfare, in part, as a result of respondent’s behavior. At respondent’s
        combined adjudication and dispositional hearing, the Illinois Department of Children and
        Family Services (DCFS) notified the court that K.T.’s Indian tribe was interested in
        becoming a party to the case. Respondent then moved for a continuance so that the tribe
        could enter the case. The trial court denied respondent’s motion. We reverse and remand.
¶2          On September 27, 2012, the State filed a juvenile petition, alleging that K.T. was
        neglected because her environment was injurious to her welfare. Specifically, the petition
        alleged that (1) on September 24, 2012, respondent and her husband, David S., became
        involved in a domestic violence incident with K.T. that resulted in K.T. being struck and
        injured, (2) David S. has a criminal history that includes many convictions, dating back to
        1984; and (3) respondent refused to cooperate with DCFS to develop a safety plan. The trial
        court entered an order for temporary shelter care placing K.T. in the temporary custody of
        DCFS.
¶3          On October 5, 2012, respondent stipulated that the State could prove the allegations
        contained in the petition. On the same date, respondent notified the court that K.T.’s father
        was a full-blood Indian of the Seminole Creek Nation.
¶4          The combined adjudication and dispositional hearing was held on November 16, 2012.
        At the beginning of the hearing, the attorney for DCFS notified the court that it received
        confirmation that K.T. is a member of the Seminole tribe. A “Certificate of Degree of Indian
        Blood” issued by the United States Department of the Interior, Bureau of Indian Affairs,
        states that K.T. is of 5/32 degree Seminole-Creek Indian blood. In 2005, K.T. was issued a
        membership card for the Seminole Nation Tribe of Oklahoma. The Seminole Nation of
        Oklahoma’s enrollment office determined that K.T.’s Seminole Indian blood quantum is one-
        eighth and that she is a member of the Hecete Band of the Seminole Nation.
¶5          DCFS explained that its coordinator for Indian children spoke to a representative of


                                                 -2-
       K.T.’s Indian tribe. The tribe indicated that it was interested in becoming a party to K.T.’s
       case but had not yet officially done so. According to DCFS, the tribe was informed of the
       court date for the combined adjudication and dispositional hearing. Based on the information
       DCFS provided to the court, respondent requested a continuance so that the tribe could enter
       the case before the hearing took place. The State objected to a continuance, stating: “This
       could be a very lengthy process before [the tribe] pull[s] the trigger on whatever it is they’re
       going to do.” DCFS also objected to a continuance, arguing that there was no reason to delay
       the hearing since the tribe was informed of the hearing date and took no action to intervene
       before the hearing. The trial court denied respondent’s request for a continuance and
       proceeded with the hearing.
¶6         After the State presented its case, the trial court found that all of the allegations of the
       juvenile petition had been proven and that K.T. was a neglected minor and her environment
       was injurious to her welfare. The court then proceeded to the dispositional phase of the
       hearing. After considering the evidence presented, the trial court ruled that respondent was
       unfit based on the contents of the juvenile petition. The trial court made K.T. a ward of the
       court and named DCFS as her guardian.
¶7         In its dispositional order, the court found that K.T. “is an enrolled member of Seminole
       tribe.” Nevertheless, the court ordered that K.T.’s current foster home placement with a non-
       Indian family was not to be changed without court approval “unless DCFS finds imminent
       danger to the minor’s physical or emotional well-being.”
¶8         Respondent argues that the court’s adjudication and dispositional orders should be
       invalidated because the court violated the Indian Child Welfare Act of 1978 (Act) (25 U.S.C.
       § 1901 et seq. (2006)) by failing to give K.T.’s Indian tribe proper notice and adequate time
       to intervene before the combined adjudication and dispositional hearing.
¶9         Whether the trial court was required by the Act to give notice to K.T.’s Indian tribe and
       the sufficiency of any such notice are issues of statutory interpretation, which we review de
       novo. See In re T.A., 378 Ill. App. 3d 1083, 1087 (2008).
¶ 10       In 1978, Congress enacted the Act in response to growing concerns over “abusive child
       welfare practices that resulted in the separation of large numbers of Indian children from
       their families and tribes through adoption or foster care placement, usually in non-Indian
       homes.” Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 32 (1989). The
       stated purpose of the Act is
           “to protect the best interests of Indian children and to promote the stability and security
           of Indian tribes and families by the establishment of minimum Federal standards for the
           removal of Indian children from their families and the placement of such children in
           foster or adoptive homes which will reflect the unique values of Indian culture, and by
           providing for assistance to Indian tribes in the operation of child and family service
           programs.” 25 U.S.C. § 1902 (2006).
¶ 11       The Act establishes various substantive and procedural protections intended to govern
       child custody proceedings involving Indian children. See 25 U.S.C. §§ 1911 to 1915 (2006).
       The term “child custody proceeding” includes “ ‘foster care placement’ which shall mean any
       action removing an Indian child from its parent or Indian custodian for temporary placement

                                                 -3-
       in a foster home *** where the parent or Indian custodian cannot have the child returned
       upon demand, but where parental rights have not been terminated.” 25 U.S.C. § 1903(1)(i)
       (2006). The Act defines “Indian child” as “any unmarried person who is under age eighteen
       and is either (a) a member of an Indian tribe or (b) is eligible for membership in an Indian
       tribe and is the biological child of a member of an Indian tribe.” 25 U.S.C. § 1903(4) (2006).
¶ 12       To ensure that the rights of Indian children and Indian tribes are protected, “[i]n any State
       court proceeding for the foster care placement of, or termination of parental rights to, an
       Indian child, the Indian custodian of the child and the Indian child’s tribe shall have a right
       to intervene at any point in the proceeding.” 25 U.S.C. § 1911(c) (2006). The right of a tribe
       to intervene would be meaningless without notice. In re Gabriel G., 142 Cal. Rptr. 3d 344,
       347 (Cal. Ct. App. 2012). Accordingly, the Act contains a notice provision that provides in
       relevant part:
               “In any involuntary proceeding in a State court, where the court knows or has reason
           to know that an Indian child is involved, the party seeking the foster care placement of,
           or termination of parental rights to, an Indian child shall notify the parent or Indian
           custodian and the Indian child’s tribe, by registered mail with return receipt requested,
           of the pending proceedings and of their right of intervention. *** No foster care
           placement or termination of parental rights proceeding shall be held until at least ten days
           after receipt of notice by the parent or Indian custodian and the tribe ***: Provided, That
           the parent or Indian custodian or the tribe shall, upon request, be granted up to twenty
           additional days to prepare for such proceeding.” 25 U.S.C. § 1912(a) (2006).
¶ 13       Pursuant to the plain language of section 1912 of the Act, a trial court may not conduct
       any foster care placement or termination of parental rights proceeding until 10 days after
       notice, sent by registered mail with return receipt requested, is received by the tribe, parent
       or custodian. In re Morris, 815 N.W.2d 62, 72 (Mich. 2012). If, however, the tribe, parent
       or custodian responds within that 10-day period and requests additional time, the foster care
       placement or termination of parental rights proceeding may not occur for an additional 20
       days. Id. at 73. At most, complying with section 1912 of the Act will extend the proceedings
       by 30 days after the date the tribe receives notice. Id.
¶ 14       In order to establish compliance with the Act’s notice provision, trial courts have a duty
       to ensure that the record includes, at a minimum, (1) the original or a copy of the actual
       notice sent by registered mail pursuant to section 1912, and (2) the original or a legible copy
       of the return receipt or other proof of service. Id. at 78. A copy of the actual notice is
       necessary to determine if the contents of the notice provided sufficient, accurate information,
       including an explicit statement regarding the right of the tribe, parent or Indian custodian to
       intervene in the proceeding. Id. A copy of the return receipt is necessary to determine if the
       proper party received the notice and the date on which the notice was received. Id. Without
       both documents in the record, a reviewing court cannot determine if there was compliance
       with the Act. Id.
¶ 15       The Act contains a powerful enforcement provision, which allows any parent or Indian
       custodian from whose custody an Indian child was removed to petition the court to invalidate
       the foster care placement or termination of parental rights if the court violated any provisions


                                                 -4-
       included in section 1911, 1912, or 1913 of the Act. 25 U.S.C. § 1914 (2006). Thus, if a court
       fails to provide notice as required by section 1912 of the Act, the proper remedy is to reverse
       the trial court’s orders concerning foster care placement or termination of parental rights and
       begin the proceedings anew in compliance with the requirements of the Act. See Morris, 815
N.W.2d at 83; People ex rel. South Dakota Department of Social Services, 510 N.W.2d 119,
       124-25 (S.D. 1993); In re Termination of Parental Rights of D.S., 577 N.E.2d 572, 575-76
       (Ind. 1991); In re B.R., 97 Cal. Rptr. 3d 890, 898 (Cal. Ct. App. 2009); In re H.D., 729 P.2d
1234, 1240 (Kan. Ct. App. 1986).
¶ 16       Here, there is no dispute that K.T. is an “Indian child.” Documents in the record show
       that K.T. was issued a membership card from the Seminole Nation Tribe of Oklahoma, and
       the trial court specifically found that K.T. “is an enrolled member of Seminole tribe.”
       Further, because K.T. was to remain in the custody of DCFS and in a foster home, the trial
       court’s orders finding K.T. neglected and respondent unfit constituted “foster care
       placement” under the Act. Thus, the court was required to comply with the provisions of the
       Act, including the notice provision of section 1912, before conducting the combined
       adjudication and dispositional hearing. See 25 U.S.C. § 1912(a) (2006).
¶ 17       In this case, the record is devoid of any documentation showing that the court complied
       with section 1912 of the Act. The record does not contain a copy of any written notice sent
       to K.T.’s Indian tribe or a copy of a return receipt from any such notice. The only notice
       referenced at the combined adjudication and dispositional hearing came from the DCFS
       attorney who stated that the DCFS coordinator for Indian children had contacted the tribe and
       notified it of the hearing date. This was not enough. See In re Kahlen W., 285 Cal. Rptr. 507,
       512 (Cal. Ct. App. 1991) (phone calls to an Indian tribe do not provide adequate notice under
       the Act). The tribe should have been notified in writing of the proceeding and its right to
       intervene, by registered mail with return receipt requested. 25 U.S.C. § 1912(a) (2006). Since
       there is no evidence in the record that K.T.’s Indian tribe was provided with the notice
       required by the Act, we reverse the trial court’s adjudication and dispositional orders and
       remand for the trial court to conduct a new hearing only after K.T.’s Indian tribe has been
       provided with notice that complies with the Act.
¶ 18       The judgment of the trial court of Peoria County is reversed, and the cause is remanded
       for additional proceedings consistent with this decision.

¶ 19      Reversed and remanded.




                                                -5-